IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Latrobe Area Hospital                 :
                                      :
           v.                         : No. 1882 C.D. 2017
                                      :
Westmoreland County Board             :
of Assessment Appeals, Hempfield      :
Township, Hempfield Area School       :
District and County of Westmoreland   :
                                      :
Appeal of: Westmoreland County        :
Board of Assessment Appeals           :


                                  ORDER

            NOW, September 4, 2019, having considered Appellee’s application

for reargument, and Appellant’s answer in response thereto, the application is

denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge